 

4, F070 G, -J4TM-KWR Injunction A6 Waring? Page 1 of 1
- - FCM ar

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IA-u7 1H”
A Report of Result of Trial-Air Force adm Ge 2
B Air Force Criminal Appeals Decision 8 L: x
C 11/3/08 Minutes of Guilty Plea to Failure to Register te alm 8, /2
D 4/22/10 Tier 2 Letter aan ¢/2
E 2/6/14 Motion to Quash Minutes (493820) aA 9/2
F Transcript from 2/6/14 Quash Hearing adr e/- LZ
G Notice of Release/Acknowledgment (10/18/06) vilin 9/2
H 7/17/14 Minutes: No jurisdiction vam 8/2
I 19th JDC Request for TRO, preliminary and permanent injunc. (664353)
J Sheriff's exceptions to TRO, preliminary and permanent injunc. (664353) Q
K Order of state court RE: TRO, preliminary and permanent injunc. (664353) On
L Minutes of new failure to register trial ad aw é, / ZA

 
